

 
 Exhibit 10.04

AMENDED AND RESTATED
EASTMAN DIRECTORS’ DEFERRED COMPENSATION PLAN


(Effective as of August 4, 2011)














EASTMAN CHEMICAL COMPANY
 
 
 
 
 
 
 
 

 
94

--------------------------------------------------------------------------------

 
 Exhibit 10.04

AMENDED AND RESTATED
EASTMAN DIRECTORS’ DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS
 
Section                           TitlePage
 
Preamble
 
  96

 
Section 1.
Definitions 
  96

 
Section 2.
Deferral Of Compensation. 
100

 
Section 3.
Deferral Elections. 
100

 
Section 4.
Hypothetical Investments 
100

 
Section 5.
Deferrals And Crediting Amounts To Accounts 
101

 
Section 6.
Deferral Period 
101

 
Section 7.
Investment In The Stock Account And Transfers Between Accounts 
101

 
Section 8.
Payment Of Deferred Compensation 
103

 
Section 9.
Payment Of Deferred Compensation After Death 
104

 
Section 10.
Acceleration Of Payment In Certain Circumstances 
104

 
Section 11.
Participant’s Rights Unsecured. 
105

 
Section 12.
No Right To Continued Service 
105

 
Section 13.
Statement Of Account 
105

 
Section 14.
Deductions. 
105

 
Section 15.
Administration 
105

 
Section 16.
Amendment 
106

 
Section 17.
Change In Control 
106

 
Section 18.
Governing Law 
107

 
Section 19.
Successors And Assigns 
107

 
Section 20.
Compliance With Sec Regulations 
107

 
Section 21.
Compliance With Section 409A 
107

 

 
95

--------------------------------------------------------------------------------

 Exhibit 10.04

AMENDED AND RESTATED
EASTMAN DIRECTORS’ DEFERRED COMPENSATION PLAN


Preamble.  This Amended and Restated Eastman Directors’ Deferred Compensation
Plan is an unfunded, non-qualified deferred compensation arrangement for
non-employee members of the Board of Directors of Eastman Chemical Company (the
“Company”). Under this Plan, each Eligible Director is annually given an
opportunity to elect to defer payment of part of his or her compensation for
serving as a non-employee director. This Plan originally was adopted effective
January 1, 1994, was amended and restated effective as of December 1, 1994, as
of May 2, 1996, October 10, 1996, and August 1, 2007 and was further amended and
restated effective as of December 31, 2008 in order to comply with Code Section
409A and guidance issued thereunder.


Section 1.                       Definitions.
 
Section 1.1                                 “Account” means the Interest Account
or the Stock Account.  If applicable, the Interest Account and the Stock Account
are each further sub-divided into a Grandfathered Account and a
Non-Grandfathered Account, as well as separate Class Year accounts.
 
Section 1.2                                 “Board” means the Board of Directors
of the Company.
 
Section 1.3                                 “Board Termination Date” has the
meaning described in Section 8.3(a).
 
Section 1.4                                 “Change in Control” shall have the
meaning specified below.
 
 
(a)
For all purposes other than Section 17.3, the term “Change in Control” means a
change in control of the Company of a nature that would be required to be
reported (assuming such event has not been previously reported”) in response to
Item l(a) of a Current Report on Form 8-K, as in effect on December 31, 2001,
pursuant to Section 13 or 15(d) of the Exchange Act; provided that, without
limitation, a Change in Control shall be deemed to have occurred at such time
as:

 
 
(i)  any “person” within the meaning of Section 14(d) of the Exchange Act, other
than the Company, a subsidiary of the Company, or any employee benefit plan(s)
sponsored by the Company or any subsidiary of the Company, is or has become the
“beneficial owner,” as defined in Rule l3d-3 under the Exchange Act, directly or
indirectly, of 25% or more of the combined voting power of the outstanding
securities of the Company ordinarily having the right to vote at the election of
directors; provided, however, that the following will not constitute a Change in
Control: any acquisition by any corporation if, immediately following such
acquisition, more than 75% of the outstanding securities of the acquiring
corporation ordinarily having the right to vote in the election of directors is
beneficially owned by all or substantially all of those persons who, immediately
prior to such acquisition, were the beneficial owners of the outstanding
securities of the Company ordinarily having the right to vote in the election of
directors;

 
 
(ii) individuals who constitute the Board on January 1, 2002 (the “Incumbent
Board”) have ceased for any reason to constitute at least a majority thereof,
provided that: any person becoming a director subsequent to January 1, 2002
whose election, or nomination for election by the Company’s shareowners, was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for director
without objection to such nomination) shall be, for purposes of this Plan,
considered as though such person were a member of the Incumbent Board;

 

 
96

--------------------------------------------------------------------------------

 Exhibit 10.04

 
(iii) upon approval by the Company’s shareowners of a reorganization, merger or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than 75% of the outstanding securities
of the resulting corporation ordinarily having the right to vote in the election
of directors; or

 
 
(iv) upon approval by the Company’s stockholders of a complete liquidation and
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company other than to a subsidiary of the
Company.

 
 
(b)
For purposes of Section 17.3 only, a “Change in Control” shall be deemed to have
occurred at such time as:

 
 
(i) any “person” within the meaning of Section 14(d) of the Exchange Act, other
than the Company, a subsidiary of the Company, or any employee benefit plan(s)
sponsored by the Company or any subsidiary of the Company, becomes or has become
the “beneficial owner,” as defined in Rule l3d-3 under the Exchange Act,
directly or indirectly, of more than 50% of the total fair market value or the
combined voting power of the outstanding securities of the Company ordinarily
having the right to vote at the election of directors; provided, however, that
the following will not constitute a Change in Control: any acquisition by any
corporation if, immediately following such acquisition, 50% or more of the
outstanding securities of the acquiring corporation ordinarily having the right
to vote in the election of directors is beneficially owned by all or
substantially all of those persons who, immediately prior to such acquisition,
were the beneficial owners of the outstanding securities of the Company
ordinarily having the right to vote in the election of directors;

 
 
(ii) any “person” within the meaning of Section 14(d) of the Exchange Act, other
than the Company, a subsidiary of the Company, or any employee benefit plan(s)
sponsored by the Company or any subsidiary of the Company, becomes (or has
become during the 12-consecutive-month period ending on the date of the most
recent acquisition or acquisitions by such person) the “beneficial owner,” as
defined in Rule l3d-3 under the Exchange Act, directly or indirectly, of 30% or
more of the combined voting power of the outstanding securities of the Company
ordinarily having the right to vote at the election of directors; provided,
however, that the following will not constitute a Change in Control: any
acquisition by any corporation if, immediately following such acquisition, more
than 70% of the outstanding securities of the acquiring corporation ordinarily
having the right to vote in the election of directors is beneficially owned by
all or substantially all of those persons who, immediately prior to such
acquisition, were the beneficial owners of the outstanding securities of the
Company ordinarily having the right to vote in the election of directors;

 
 
(iii) individuals who constitute the Board on January 1, 2002 (the “Incumbent
Board”) are replaced during a 12-consecutive-month period such that the
Incumbent Board is no longer a majority of the Board, provided that: any person
becoming a director subsequent to January 1, 2002 whose election, or nomination
for election by the Company’s shareowners, was approved by a vote of at least
three-quarters (3/4) of the directors comprising the Incumbent Board (either by
a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director without objection to such
nomination) shall be, for purposes of this Plan, considered as though such
person were a member of the Incumbent Board; or

 
 
(iv) there occurs a reorganization, merger or consolidation, other than one with
respect to which all or substantially all of those persons who were the
beneficial owners, immediately prior to such reorganization, merger or
consolidation, of outstanding securities of the Company ordinarily having the
right to vote in the election of directors own, immediately after such
transaction, 50% or more of the outstanding securities of the resulting
corporation ordinarily having the right to vote in the election of directors.

 

 
97

--------------------------------------------------------------------------------

 Exhibit 10.04

Notwithstanding anything in this Plan to the contrary, no event or series of
events will be deemed to constitute a “Change in Control” for purposes of this
subsection (b) unless both (i) the event or series of events constitutes a
“change in control event” as defined under Section 409A and the Final 409A
Regulations and (ii) the event or series of events would have constituted a
Change in Control as defined under the Plan as in effect immediately prior to
this amendment and restatement of the Plan.
 
Section 1.5                                 “Class Year” means each calendar
year.   Notwithstanding the foregoing, the “2004 Class Year” includes all
amounts deferred into this Plan in 2004 and in any calendar years prior to 2004,
plus any earnings accruing to the Participant’s 2004 Class Year.
 
Section 1.6                                 “Code” means the Internal Revenue
Code of 1986, as amended.
 
Section 1.7                                 “Common Stock” means the $.01 par
value common stock of the Company.
 
Section 1.8                                 “Company” means Eastman Chemical
Company.
 
Section 1.9                                 “Compensation Group” shall mean the
Company’s internal organization responsible for the administration of the
payment of benefits under this Plan.
 
Section 1.10                                 “Deferrable Amount” means an amount
equal to the sum of the Eligible Director’s cash compensation, including
retainer, meeting fees, and any other compensation otherwise payable in cash
plus any non-elective deferrals contributed to this Plan by the Company on
behalf of an Eligible Director.
 
Section 1.11                                 “Eligible Director” means a member
of the Board who is not an employee of the Company or any subsidiary of the
Company.
 
Section 1.12                                 “Employee Service Center” means the
Company’s internal organization responsible for processing transactions and
providing general information for Participants under this Plan.
 
Section 1.13                                 “Enrollment Period” means the
period designated by the Compensation Group or the Nominating and Corporate
Governance Committee each year; provided however, that such period shall end on
or before December 31 of the Class Year immediately prior to the Class Year to
which the Enrollment Period relates.
 
Section 1.14                                 “Exchange Act” means the Securities
Exchange Act of 1934, as amended.
 
Section 1.15                                 “Final 409A Regulations” means
final Treasury Regulations promulgated under Code Section 409A.
 
Section 1.16                                 “Grandfathered Account” means the
value of the Interest Account and Stock Account of each Participant on December
31, 2004, including (i) any amounts the Participant is entitled to receive
during 2004 that have not be credited to a Participant’s Interest Account or
Stock Account as of December 31, 2004, and (ii) any earnings accruing to the
Participant’s Grandfathered Account.  For purposes of this Plan, no portion of a
Participant’s Grandfathered Account shall be subject to Code Section 409A.  For
purposes of this Plan, the “Non-Grandfathered Account” shall equal the value of
the Participant’s Interest Account and Stock Account on the Participant’s Board
Termination Date, minus the amount of the Participant’s Grandfathered
Account.  The Non-Grandfathered Account shall be subject to Code Section 409A.
 
Section 1.17                                 “Hardship” means an emergency event
beyond the Participant’s control which would cause the Participant severe
financial hardship if the payment of amounts from his or her Interest Account or
Stock Account were not approved.  Any distribution for Hardship shall be limited
to distributions from the Participant’s Grandfathered Account.
 

 
98

--------------------------------------------------------------------------------

 Exhibit 10.04

Section 1.18                                 “Initial Enrollment Period” means,
for an Eligible Director who is newly elected or appointed to serve as an
Eligible Director, the period ending no later than thirty (30) days after the
date on which such Eligible Director was elected or appointed, and beginning on
such earlier date as may be established by the Compensation Group.   An Eligible
Director who is re-elected or re-appointed to the Board after a period of not
having been a member of the Board may enroll during the Initial Enrollment
Period only if he or she was not eligible to participate in this Plan at any
time during the twenty-four (24) month period prior to his re-election or
re-appointment.
 
Section 1.19                                 “Interest Account” means the
account established by the Company for each Participant for compensation
deferred pursuant to this Plan and which shall bear interest as described in
Section 4.1 below. The maintenance of individual Interest Accounts is for
bookkeeping purposes only.  If applicable, each Interest Account shall be
further sub-divided into a Grandfathered Account and Non-Grandfathered Account.
 
Section 1.20                                 “Interest Rate” means the monthly
average of bank prime lending rates (as reported by financial information
reporting services), such average to be determined as of the last day of each
month and credited daily in accordance with procedures established by the
Compensation Group.
 
Section 1.21                                 “Market Value” means the closing
price of the shares of Common Stock on the New York Stock Exchange on the day on
which such value is to be determined or, if no such shares were traded on such
day, said closing price on the next business day on which such shares are
traded; provided, however, that if at any relevant time the shares of Common
Stock are not traded on the New York Stock Exchange, then “Market Value” shall
be determined by reference to the closing price of the shares of Common Stock on
another national securities exchange, if applicable, or if the shares are not
traded on an exchange but are traded in the over-the-counter market, by
reference to the last sale price or the closing “asked” price of the shares in
the over-the-counter market as reported by the National Association of
Securities Dealers Automated Quotation System (NASDAQ) or other national
quotation service.
 
Section 1.22                                 “Nominating and Corporate
Governance Committee” means the Nominating and Corporate Governance Committee of
the Board.
 
Section 1.23                                 “Plan” means this amended and
restated Eastman Directors’ Deferred Compensation Plan.
 
Section 1.24                                 “Participant” means an Eligible
Director who elects for one or more Class Years to defer compensation pursuant
to this Plan or who has non-elective deferrals contributed to his Account by the
Company.
 
Section 1.25                                 “Section 16 Insider” means a
Participant who is, with respect to the Company, subject to the reporting
requirements of Section 16 of the Exchange Act.
 
Section 1.26                                 “Stock Account” means the account
established by the Company for each Participant, the performance of which shall
be measured by reference to the Market Value of Common Stock. The maintenance of
individual Stock Accounts is for bookkeeping purposes only.  If applicable, each
Stock Account shall be further sub-divided into a Grandfathered Account and
Non-Grandfathered Account.
 
Section 1.27                                 “Unforeseeable Emergency” means
severe financial hardship of the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
beneficiary or a dependent (as defined in Code Section 152 without regard to
Code Section 152(b)(1), (b)(2) and (d)(1)(B), loss of the Participant’s property
due to casualty (including the need to rebuild a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.  Except as
otherwise provided herein, the purchase of a home and the payment of college
tuition are not unforeseeable emergencies.  Any distribution for an
Unforeseeable Emergency shall be limited to amounts in a Participant’s
Non-Grandfathered Account.
 

 
99

--------------------------------------------------------------------------------

 Exhibit 10.04

Section 1.28                                 “Valuation Date” means each
business day.
 
Section 2.                       Deferral of Compensation. An Eligible Director
may elect to defer receipt of all or any portion of his or her Deferrable Amount
to his or her Interest Account and/or Stock Account within such Eligible
Director’s Account for the applicable Class Year. If, after the start of a Class
Year, an Eligible Director terminates service on the Board or otherwise ceases
to be an Eligible Director, any previous Class Year deferral election and
distribution election relating to any Deferrable Amount for such Class Year
shall remain in effect for any such Deferrable Amount payable with respect to
such Class Year.
 
Section 3.                       Deferral Elections.
 
Section 3.1                                 General.  An Eligible Director who
wishes to defer compensation must irrevocably elect to do so during the
applicable Enrollment Period. The Enrollment Period shall end prior to the first
day of the service year with respect to the applicable Deferrable Amount.  The
“service year” is the Eligible Director’s taxable year in which the services
related to the Deferrable Amount will be performed by the Eligible
Director.  Elections shall be made annually for each Class Year. An election
made during an Enrollment Period shall become irrevocable on the date the
Enrollment Period ends.
 
Section 3.2                                 Elections During the Initial
Enrollment Period. Notwithstanding the foregoing, in the first Class Year in
which a person becomes an Eligible Director by reason of being appointed or
elected to the Board, the Eligible Director may elect to defer receipt of all or
any portion of his or her Deferrable Amount earned on and after the last day of
the Initial Enrollment Period for services performed as a Director, provided
that such deferral election is made no later than the last day of the Initial
Enrollment Period and that the following conditions are met:
 
(a)           where the Deferrable Amount will be earned over a specified
performance period that began prior to the last day of the Initial Election
Period, the amount deferred is limited to an amount equal to the amount payable
for the performance period multiplied by the ratio of the number of days
remaining in the performance period after the last day of the Initial Enrollment
Period over the total number of days in the performance period, and
 
(b)           in the case of a re-elected or re-appointed Eligible Director, the
Eligible Director has not been eligible to participate in the Plan (or any plan
required to be aggregated with the Plan under the Final 409A Regulations) at any
time during the twenty-four month period prior to his or her re-election or
re-appointment.
 
A deferral election made during an Initial Enrollment Period shall become
irrevocable at the time it is made.
 
Section 4.                       Hypothetical Investments.
 
Section 4.1                                 Interest Account. Amounts in a
Participant’s Interest Account are hypothetically invested in an interest
bearing account which bears interest computed at the Interest Rate.
 
Section 4.2                                 Stock Account.  Amounts in a
Participant’s Stock Account are hypothetically invested in units of Common
Stock. Amounts deferred into a Stock Account are recorded as units of Common
Stock, and fractions thereof, with one unit equating to a single share of Common
Stock. Thus, the value of one unit shall be the Market Value of a single share
of Common Stock. The use of units is merely a bookkeeping convenience; the units
are not actual shares of Common Stock. The Company will not reserve or otherwise
set aside any Common Stock for or to any Stock Account.
 

 
100

--------------------------------------------------------------------------------

 Exhibit 10.04
 
Section 5.                       Deferrals and Crediting Amounts to Accounts.
 
Section 5.1                                 Manner of Electing Deferral. An
Eligible Director may elect to defer compensation for each Class Year by
completing the deferral election process established by the Compensation
Group.   For each Class Year, each Eligible Director shall elect, in the manner
specified by the Compensation Group: (i) the amount of Deferrable Amount to be
deferred; (ii) the portion of the deferral to be credited to the Participant’s
Interest Account and Stock Account, respectively; and (iii) the manner of
payment for such Deferrable Amount (and for any Deferrable Amount that
constitutes non-elective deferrals contributed to this Plan by the Company on
behalf of the Eligible Director). An election to defer compensation shall be
irrevocable following the end of the applicable Enrollment Period, but the
portion of the deferral to be credited to the Participant’s Interest Account and
Stock Account, respectively, may be reallocated by the Participant in the manner
specified by the Nominating and Corporate Governance Committee or its authorized
designee through and including the business day immediately preceding the date
on which the deferred amount is credited to the Participant’s Accounts pursuant
to Section 5.2.
 
Section 5.2                                 Crediting of Amounts to
Accounts.  Except as otherwise provided in this Section, amounts to be deferred
each Class Year shall be credited to the Participant’s Interest Account and/or
Stock Account, as applicable, as of the date such amounts are otherwise
payable.  In the event that the Participant has failed to make an election,
amounts to be deferred each Class Year shall be credited to the Participant’s
Interest Account. Notwithstanding the foregoing, each and every Deferrable
Amount, when initially credited to the Participant’s Account, shall be held in a
Participant’s Interest Account until the next date that dividends are paid on
Common Stock (see Section 7.6 of this Plan); and on such date the Deferrable
Amount that would have been initially credited to the Participant’s Stock
Account but for this sentence shall be transferred, together with allocable
interest thereon, to the Participant’s Stock Account, provided that such
transfer shall be subject to the restrictions set forth in Section 7.2.
 
Section 6.                       Deferral Period.   Subject to Sections 9, 10
and 17 hereof, the compensation which a Participant elects to defer under this
Plan shall be deferred until the Participant dies or ceases to serve as a member
of the Board. Any such election shall be made during the applicable Enrollment
Period or Initial Enrollment Period in the manner established by the
Compensation Group.  The payment of a Participant’s account shall be governed by
Sections 8, 9, 10 and 17, as applicable.
 
Section 7.                       Investment in the Stock Account and Transfers
Between Accounts.
 
Section 7.1                                 Election Into the Stock Account. If
a Participant elects to defer compensation into his or her Stock Account, his or
her Stock Account shall be credited, as of the date described in Section 5.2,
with that number of units of Common Stock, and fractions thereof, obtained by
dividing the dollar amount to be deferred into the Stock Account by the Market
Value of the Common Stock as of such date.
 
Section 7.2                                 Transfers Between Accounts.  Except
as otherwise provided in this Section, a Participant may direct that all or any
portion, designated as a whole dollar amount, of the existing balance of one of
his or her Accounts be transferred to his or her other Account, effective as of
(i) the date such election is made, if and only if such election is made prior
to the close of trading on the New York Stock Exchange on a day on which the
Common Stock is traded on the New York Stock Exchange, or (ii) if such election
is made after the close of trading on the New York Stock Exchange on a given day
or at any time on a day on which no sales of Common Stock are made on the New
York Stock Exchange, then on the next business day on which the Common Stock is
traded on the New York Stock Exchange (the date described in (i) or (ii), as
applicable, is referred to hereinafter as the election’s “Effective Date”). Such
election shall be made in the manner specified by the Nominating and Corporate
Governance Committee or its authorized designee; provided, however, that a
Participant may only elect to transfer between his or her Accounts if he or she
has made no election within the previous six months to effect an “opposite way”
fund-switching (i.e. transfer out versus transfer in) transfer into or out of
the Stock Account or any other “opposite way” intraplan transfer or plan
distribution involving a Company equity securities fund which constitutes a
“Discretionary Transaction” as defined in Rule 16b-3 under the Exchange Act.
 

 
101

--------------------------------------------------------------------------------

 Exhibit 10.04

In addition, and notwithstanding the foregoing, a Participant’s Deferrable
Amount that is initially allocated to his or her Interest Account as provided in
Section 5.2, shall be transferred, following such initial allocation, from the
Participant’s Interest Account to his or her Stock Account in the manner
provided in Section 5.2.
 


Section 7.3                                 Transfer Into the Stock Account.  If
a Participant elects pursuant to Section 7.2 to transfer an amount from his or
her Interest Account to his or her Stock Account, effective as of the election’s
Effective Date, (i) his or her Stock Account shall be credited with that number
of units of Common Stock, and fractions thereof, obtained by dividing the dollar
amount elected to be transferred by the Market Value of the Common Stock on the
Valuation Date immediately preceding the election’s Effective Date; and (ii) his
or her Interest Account shall be reduced by the amount elected to be
transferred.
 
Section 7.4                                 Transfer Out of the Stock Account.
If a Participant elects pursuant to Section 7.2 to transfer an amount from his
or her Stock Account to his or her Interest Account, effective as of the
election’s Effective Date, (i) his or her Interest Account shall be credited
with a dollar amount equal to the amount obtained by multiplying the number of
units to be transferred by the Market Value of the Common Stock on the Valuation
Date immediately preceding the election’s Effective Date; and (ii) his or her
Stock Account shall be reduced by the number of units elected to be transferred.
 
Section 7.5                                 Dividend Equivalents.  Effective as
of the payment date for each cash dividend on the Common Stock, the Stock
Account of each Participant who had a balance in his or her Stock Account on the
record date for such dividend shall be credited with a number of units of Common
Stock, and fractions thereof, obtained by dividing (i) the aggregate dollar
amount of such cash dividend payable in respect of such Participant’s Stock
Account (determined by multiplying the dollar value of the dividend paid upon a
single share of Common Stock by the number of units of Common Stock held in the
Participant’s Stock Account on the record date for such dividend); by (ii) the
Market Value of the Common Stock on the Valuation Date immediately preceding the
payment date for such cash dividend.
 
Section 7.6                                 Stock Dividends.  Effective as of
the payment date for each stock dividend on the Common Stock, additional units
of Common Stock shall be credited to the Stock Account of each Participant who
had a balance in his or her Stock Account on the record date for such dividend.
The number of units that shall be credited to the Stock Account of such a
Participant shall equal the number of shares of Common Stock, and fractions
thereof, which the Participant would have received as stock dividends had he or
she been the owner on the record date for such stock dividend of the number of
shares of Common Stock equal to the number of units credited to his or her Stock
Account on such record date.
 
Section 7.7                                 Recapitalization. If, as a result of
a recapitalization of the Company, the outstanding shares of Common Stock shall
be changed into a greater number or smaller number of shares, the number of
units credited to a Participant’s Stock Account shall be appropriately adjusted
on the same basis.
 
Section 7.8                                 Distributions.  Amounts in respect
of units of Common Stock may only be distributed out of the Stock Account by
transfer to the Interest Account (pursuant to Sections 7.2 and 7.4) or
withdrawal from the Stock Account (pursuant to Section 8, 9, 10, or 17), and
shall be distributed in cash. The number of units to be distributed from a
Participant’s Stock Account shall be valued by multiplying the number of such
units by the Market Value of the Common Stock as of the Valuation Date
immediately preceding the date such distribution is to occur.
 
Section 7.9                                 Responsibility for Investment
Choices.  Each Participant is solely responsible for any decision to defer
compensation into his or her Stock Account and to transfer amounts to and from
his or her Stock Account and accepts all investment risks entailed by such
decision, including the risk of loss and a decrease in the value of the amounts
he or she elects to defer into his or her Stock Account.
 

 
102

--------------------------------------------------------------------------------

 Exhibit 10.04
 
Section 8.                       Payment of Deferred Compensation.
 
Section 8.1                                 Background. No payment may be made
from a Participant’s Account except as provided in this Section 8 and Sections
9, 10 and 17.
 
Section 8.2                                 Manner of Payment. Payment of a
Participant’s Account shall be made in a single lump sum or annual installments
as elected by each Participant pursuant to this Section 8 for each Class Year.
The maximum number of annual installments that may be elected for Class Years
ending on or before December 31, 2011 is ten.  The maximum number of annual
installments that may be elected for a Class Year beginning on or after January
1, 2012 is five.  If a Participant elects installments, the amount of each
payment shall be equal to the value, as of the preceding Valuation Date, of the
Participant’s Class Year Account, divided by the number of installments
remaining to be paid.  All payments from this Plan shall be made in cash.
 
Section 8.3                                 Timing of Payments.
 
(a)  
Payments shall commence in any year elected by the Participant pursuant to this
Section 8, up through the tenth year following the year in which the Participant
ceases to be a member of the Board for any reason, but in no event may a
Participant elect to have payment commence later than the year the Participant
reaches age 71.



If the Participant elected to receive his or her payment in annual installments,
payments shall commence on the first business day of the month following the
Participant’s termination of service with the Board (“Board Termination Date”),
or as soon as administratively possible, but not later than 60 days following
the Participant’s Board Termination Date, and the remaining installment payments
will be paid on the anniversary of the initial payment date. For purposes of
this Plan, each installment payment under an election of installment payments
made for a Class Year ending on or before December 31, 2011 shall be considered
to be a separate payment for purposes of the Final 409A Regulations.  For Class
Years beginning on or after January 1, 2012, installment payments under an
election of installment payments (or a default payment in the form of
installment payments) shall be treated as a single payment for purposes of the
Final 409A Regulations.


If the Participant elected to receive his or her payment in a lump sum, payment
shall be made on the first business day of the month following the Participant’s
Board Termination Date, or as soon as administratively possible, but not later
than 60 days following the Participant’s Board Termination Date.


(b)  
The timing of the distribution of a Participant’s Non-Grandfathered Account may
not be accelerated, except in the event of an Unforeseeable Emergency or other
permissible acceleration of distribution under the following sections of the
Final 409A Regulations: Section 1.409A-3(j)(4)(iii) (conflicts of interest),
(j)(4)(vii) (payment upon income inclusion under Section 409A), (j)(4)(ix) (plan
terminations and liquidation), (j)(4)(xi) (payment of state, local or foreign
taxes), (j)(4)(xiii) (certain offsets) and (i)(4)(xiv) (bona fide disputes).



Any change which delays the timing of the distributions or changes the form of
distribution from the Participant’s Non-Grandfathered Account may only be made
by a written agreement signed by the Nominating and Corporate Governance
Committee and the Participant and only if the following requirements are met:


 
(i)
Any election to change the time and form of distribution may not take effect
until at least 12 months after the date on which the election is made;



(ii)  
Other than in the event of death, the first payment with respect to such
election must be deferred for a period of at least five years from the
date  such payment would otherwise be made; and


 
103 

--------------------------------------------------------------------------------

 Exhibit 10.04

(iii)  
Any election related to a payment to be made at a specified time may not be made
less than 12 months prior to the date of the first scheduled payment.



The election shall be irrevocable once it is made.


Any election to change the time or form of distribution from the Participant’s
Grandfathered Account may only be made by a written agreement signed by the
Nominating and Corporate Governance Committee and the Participant and such
change will be effective only if it is made at least 12 months before the
Participant’s Board Termination Date in order to be valid.


Section 8.4                                 Default Payment Distribution
Elections.  If a Participant does not have a valid election in force on the
Participant’s Board Termination Date for any Class Year, then the value of his
Class Year Account(s) for which a valid distribution election does not exist
shall be paid in a single lump sum to the Participant on the first business day
of the month following the Participant’s Board Termination Date.
 
Section 8.5                                 Valuation.  If a Participant elects
installments, the amount of each payment shall be equal to the value, of the
preceding Valuation Date, of the Participant’s Class Year Account, divided by
the number of installments remaining to be paid.
 
Section 9.                       Payment of Deferred Compensation After
Death.  If a Participant dies prior to complete payment of his or her Accounts,
the balance of such Accounts, valued as of the Valuation Date immediately
preceding the date payment is made, shall be paid in a single, lump-sum payment
no later than ninety (90) days after the Participant’s death to: (i) the
beneficiary or contingent beneficiary designated by the Participant on forms
supplied by the Nominating and Corporate Governance Committee; or (ii) in the
absence of a valid designation of a beneficiary or contingent beneficiary, the
legal representative of the deceased Participant’s estate.
 
Section 10.                                 Acceleration of Payment in Certain
Circumstances.
 
Section 10.1                                 Hardship or Unforeseeable
Emergency.  Hardship distributions shall be limited to amounts in a
Participant’s Grandfathered Account and distributions for an Unforeseeable
Emergency shall be limited to amounts in a Participant’s Non-Grandfathered
Account. Upon written approval from the Nominating and Corporate Governance
Committee, a Participant may be permitted to receive all or part of his or her
Accounts if the Nominating and Corporate Governance Committee determines that
the Participant has suffered a Hardship or Unforeseeable Emergency.  The amount
distributed may not exceed the amount necessary to satisfy the Hardship or
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such Hardship or Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise by liquidation
of the Participant’s assets (to the extent liquidation of such assets would not
itself cause severe financial hardship). In addition, in the case of a
distribution to meet an Unforeseeable Emergency, a distribution may not be made
to the extent that such Unforeseeable Emergency is or may be relieved by
cessation of deferrals under the Plan.
 
Section 10.2                                 Payment to Individuals.  Any
participant in this Plan may at his or her discretion withdraw at any time all
or part of that person’s Grandfathered Account balance under this Plan;
provided, if this option is exercised the individual will forfeit to the Company
10% of his or her account balance, and will not be permitted to participate in
this Plan for a period of 36 months from date any payment to a Participant is
made under this section.
 

 
104

--------------------------------------------------------------------------------

 Exhibit 10.04

Section 10.3                                 Other Accelerated Payment.  If
under this Plan one-half or more of the Participants with a Grandfathered
Account or one-fifth or more of the Participants with Grandfathered Accounts
totaling one-half or more of the value of all benefits owed, exercise their
option for immediate distribution in any consecutive six-month period this will
trigger immediate payment to all Participants of all benefits owed under the
terms of this Plan from the Grandfathered Accounts, immediate payout under this
section will not involve reduction of the amounts paid to Participants as set
forth in section 10.2.  Any individual that has been penalized in this six-month
period for electing immediate withdrawal will be paid that penalty, and
continuing participation will be allowed, if payout to all Participants under
this section occurs.  Solely for purposes of this Section 10.3, “benefits” shall
refer to amounts held in Grandfathered Accounts under this Plan.
 
Section 10.4                                 Section 16 Insiders.  A Participant
who is a Section 16 Insider may only receive a payment from the Grandfathered
Account portion of his or her Stock Account pursuant to this Section 10 if he or
she has made no election within the previous six months to effect a
fund-switching transfer into the Stock Account or any other “opposite way”
intra-plan transfer into a Company equity securities fund which constitutes a
“Discretionary Transaction” as defined in Rule 16b-3 under the Exchange Act.  If
such a payment occurs while the Participant is an Eligible Director, any
election to defer compensation for the year in which the Participant receives a
withdrawal shall be ineffective as to compensation earned following the pay
period during which the withdrawal is made and thereafter for the remainder of
such Class Year and shall be ineffective as to any other compensation elected to
be deferred for such Class Year.
 
Section 10.5                                 Pro Rata Withdrawal.  A
Participant’s election to receive payment of less than all of the funds in his
or her Account under this Section 10 shall be applied pro rata to all of the
Participant’s sub-accounts under this Plan (i.e., to the two investment accounts
under his or her Account).
 
Section 11.                                 Participant’s Rights Unsecured. The
benefits payable under this Plan shall be paid by the Company each year out of
its general assets. To the extent a Participant acquires the right to receive a
payment under this Plan, such right shall be no greater than that of an
unsecured general creditor of the Company. No amount payable under this Plan may
be assigned, transferred, encumbered or subject to any legal process for the
payment of any claim against a Participant. No Participant shall have the right
to exercise any of the rights or privileges of a shareowner with respect to
units credited to his or her Stock Account.
 
Section 12.                                 No Right to Continued
Service.  Participation in this Plan shall not give any Participant any right to
remain a member of the Board.
 
Section 13.                                 Statement of Account.  Statements
will be made available no less frequently than annually to each Participant or
his or her estate showing the value of the Participant’s Account.
 
Section 14.                                 Deductions. The Company will
withhold to the extent required by law all applicable income and other taxes
from amounts deferred or paid under this Plan.
 
Section 15.                                 Administration.
 
Section 15.1                                 Responsibility.  Except as
expressly provided otherwise herein, the Nominating and Corporate Governance
Committee shall have total and exclusive responsibility to control, operate,
manage and administer this Plan in accordance with its terms.
 
Section 15.2                                 Authority of the Nominating and
Corporate Governance Committee.  The Nominating and Corporate Governance
Committee shall have all the authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to this Plan. Without
limiting the generality of the preceding sentence, the Nominating and Corporate
Governance Committee shall have the exclusive right: to interpret this Plan, to
determine eligibility for participation in this Plan, to decide all questions
concerning eligibility for and the amount of benefits payable under this Plan,
to construe any ambiguous provision of this Plan, to correct any default, to
supply any omission, to reconcile any inconsistency, and to decide any and all
questions arising in the administration, interpretation, and application of this
Plan.
 

 
105

--------------------------------------------------------------------------------

 Exhibit 10.04

Section 15.3                                 Discretionary Authority.  The
Nominating and Corporate Governance Committee shall have full discretionary
authority in all matters related to the discharge of its responsibilities and
the exercise of its authority under this Plan including, without limitation, its
construction of the terms of this Plan and its determination of eligibility for
participation and benefits under this Plan. It is the intent that the decisions
of the Nominating and Corporate Governance Committee and its action with respect
to this Plan shall be final and binding upon all persons having or claiming to
have any right or interest in or under this Plan and that no such decision or
action shall be modified upon judicial review unless such decision or action is
proven to be arbitrary or capricious.
 
Section 15.4                                 Delegation of Authority.  The
Nominating and Corporate Governance Committee may delegate some or all of its
authority under this Plan to any person or persons provided that any such
delegation be in writing.  Where expressly provided for in this Plan, the
authority of the Compensation Committee to manage and administer the Plan is
delegated to the Compensation Group.
 
Section 15.5                                 Restriction on Authority of the
Nominating and Corporate Governance Committee.  Under any circumstances where
the Nominating and Corporate Governance Committee is authorized to make a
discretionary decision concerning a payment of any type under this Plan to a
member of such Committee, the member of the Committee who is to receive such
payment shall take no part in the deliberations or have any voting or other
power with respect to such decision.
 
Section 16.                                 Amendment.  The Board may suspend or
terminate this Plan at any time. Notwithstanding the foregoing, payments on
account of Plan termination with respect to the portion of this Plan that
includes the Non-Grandfathered Accounts must comply with the requirements of
Section 1.409A-3(j)(4)(ix) of the Final 409A Regulations.  In addition, the
Board may, from time to time, amend this Plan in any manner without shareowner
approval; provided, however, that the Board may condition any amendment on the
approval of shareowners if such approval is necessary or advisable with respect
to tax, securities, or other applicable laws. No amendment, modification, or
termination shall, without the consent of a Participant, adversely affect such
Participant’s accruals in his or her Account as of the date of such amendment,
modification, or termination.
 
Section 17.                                 Change in Control.
 
Section 17.1                                 Background.  The terms of this
Section 17 shall immediately become operative, without further action or consent
by any person or entity, upon a Change in Control, and once operative shall
supersede and control over any other provisions of this Plan.
 
Section 17.2                                 Acceleration of Payment of
Grandfathered Accounts.  Upon the occurrence of a Change in Control, each
Participant, whether or not he or she is still a Director, shall be paid in a
single, lump-sum cash payment the balance of his or her Grandfathered Account as
of the Valuation Date immediately preceding the date payment is made. Such
payment shall be made as soon as practicable, but in no event later than 90 days
after the date of the Change in Control.
 
Section 17.3                                 Acceleration of Payment of
Non-Grandfathered Accounts.  Upon the occurrence of a Change in Control (as
defined in Section 1.4(b)), each Participant, whether or not he or she is still
a Director, shall be paid in a single, lump-sum cash payment the balance of his
or her Non-Grandfathered Account as of the Valuation Date immediately preceding
the date payment is made. Such payment shall be made as soon as practicable, but
in no event later than 90 days after the date of such Change in Control.
 
Section 17.4                                 Amendment On or After Change in
Control.  On or after a Change in Control, no action, including, but not by way
of limitation, the amendment, suspension or termination of this Plan, shall be
taken which would affect the rights of any Participant or the operation of this
Plan with respect to the balance in the Participant’s Account.
 

 
106

--------------------------------------------------------------------------------

 Exhibit 10.04

Section 17.5                                 Attorney Fees.  The Company shall
pay all reasonable legal fees and related expenses incurred by a participant in
seeking to obtain or enforce any payment, benefit or right such participant may
be entitled to under this plan after a Change in Control; provided, however, the
Participant shall be required to repay any such amounts to the Company to the
extent a court of competent jurisdiction issues a final and non-appealable order
setting forth the determination that the position taken by the Participant was
frivolous or advanced in bad faith.  For purposes of this Section, the legal
fees and related expenses must be incurred by the Participant within 5 years of
the date the Change in Control occurs.  All reimbursements must be paid to the
Participant by the Company no later than the end of the tax year following the
tax year in which the expense is incurred.
 
Section 18.                                 Governing Law.  This Plan shall be
construed, governed and enforced in accordance with the law of Tennessee, except
as such laws are preempted by applicable federal law.
 
Section 19.                                 Successors and Assigns.  This Plan
shall be binding upon the successors and assigns of the parties hereto.
 
Section 20.                                 Compliance with SEC Regulations.  It
is the Company’s intent that this Plan comply in all respects with Rule 16b-3 of
the Exchange Act, and any regulations promulgated thereunder. If any provision
of this Plan is found not to be in compliance with such rule, the provision
shall be deemed null and void. All transactions under this Plan, including, but
not by way of limitation, a Participant’s election to defer compensation under
Section 7 and withdrawals in the event of Hardship or Unforeseeable Emergency
under Section 10, shall be executed in accordance with the requirements of
Section 16 of the Exchange Act, as amended and any regulations promulgated
thereunder. To the extent that any of the provisions contained herein do not
conform with Rule 16b-3 of the Exchange Act or any amendments thereto or any
successor regulation, then the Nominating and Corporate Governance Committee may
make such modifications so as to conform this Plan to the Rule’s requirements.
 
Section 21.                                 Compliance with Section 409A.  At
all times during each Class Year, this Plan shall be administered and
interpreted in accordance with the requirements of Code Section 409A and the
Final 409A Regulations.  In all cases, the provisions of this Section shall
apply notwithstanding any contrary provision of the Plan that is not contained
in this Section.
 

 
107
 
